            Case 4:21-cr-00127-JM Document 3 Filed 05/04/21 Page E1 ofu.s
                                                                       2                   -go s~ E fD
                                                                                             1
                                                                                    A STERN DI STRICT COURT
                                                                                               • RICT A RKA NSAS

                                                                                        MAY (P _4 2021
                                                                                                   ~
                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS                     JAMEs w /1:7
                                 CENTRAL DIVISION
                                                                            By:    ·rtJIA£.9JIJVIAr
                                                                                  ~~                     , CLERK
                                                                                                      ~
UNITED STATES OF AMERICA                    )       No. 4:21CR   CO\'Z7     ~                                      K
                                            )
V.                                          )       18 U.S.C. § 922(g)(l)
                                            )
CODY BURCH                                  )


                                       INDICTMENT

THE GRAND JURY CHARGES THAT:

                                          COUNT 1

       A.     On or about January 28, 2021 , the defendant,

                                       CODY BURCH,

had previously and knowingly been convicted of one or more of the following crimes punishable

by a te1m of imprisonment exceeding one year:

              1. .   Robbery, in Faulkner County, Arkansas, Circuit Court in Case Number

                     CR 2005-721;

              2.     Possession of a controlled substance, in Faulkner County, Arkansas,

                     Circuit Cami in Case Number CR 2007-0106;

              3.     Possession of a controlled substance, in Pope County, Arkansas, Circuit

                     Court, in Case Number CR 2010-200;

              4.     Delivery of methamphetamine or cocaine, two counts, in Pope County,

                     Arkansas, Circuit Court, in Case Number 2012-366;

              5.     Possession of a drug paraphernalia, in Sebastian County, Arkansas, Circuit

                     Court in Case Number CR 2015-1145;

              6.     Possession of a controlled substance and possession of a firearm by certain

                     persons, in Pope County, Arkansas, Circuit Cami in Case Number 58CR-

                                                1
             Case 4:21-cr-00127-JM Document 3 Filed 05/04/21 Page 2 of 2


                       17-552;

               7.      Use or possession of drug paraphernalia with a purpose and possession of

                       a fireann by certain persons, in Faulkner County, Arkansas, Circuit Comi

                       in Case Number 2018-813;

               8.      Failure to Appear, in Pope County, Arkansas, Circuit Court, in Case

                      Number 58CR-18-404; and

               9.     Possession of drug paraphernalia, in Faulkner County, Arkansas, Circuit

                      Court in Case Number 2019-1492.

       B.      On or about January 28, 2021, in the Eastern District of Arkansas, the

defendant,

                                        CODY BURCH,

knowingly possessed, in and affecting commerce, a fireann, that is: a CANIK55, TP-9SFX, 9mm

caliber pistol, bearing serial number T64 72-20 BC 51881, in violation of Title 18, United States

Code, Section 922(g)(l ).

                                 FORFEITURE ALLEGATION

       Upon conviction of the offense alleged in Count 1 ofthis Indictment, the defendant,

CODY BURCH, shall forfeit to the United States pursuant to Title 18, United States Code,

Section 924(d), Title 21, United States Code, Section 853, and Title 28, United States Code,

Section 2461(c), all firearms and ammunition involved in the commission of the offense.

                     [END OF TEXT. SIGNATURE PAGE ATTACHED.]




                                                2
